EXHIBIT 10.6








SHARE PLEDGE AGREEMENT


in respect of the shares in
Nexeon Medsystems Belgium SPRL






between




Rosellini Scientific LLC
Nexeon Medsystems Europe S.à.r.l.


as Pledgor




and


Leonite Capital LLC


as Pledgee










Date: August 18, 2017
 
i

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 
 

1.          DEFINITIONS - INTERPRETATION
2
     
1.1
Definitions
2
1.2
Interpretation
3
   
2.          PLEDGE
5
     
2.1
Creation of pledge
5
2.2
Undertaking to pledge
5
2.3
Form
5
   
3.          RECORDATION AND DECLARATION
6
     
3.1
Recordation of Pledge
6
3.2
Declaration by the Company
6
   
4.          SCOPE OF THE PLEDGE
7
     
4.1
Continuing security
7
4.2
Rights additional
7
4.3
Preservation of security
7
   
5.          ANCILLARY RIGHTS ATTACHED TO THE SHARES
8
     
5.1
Voting rights
8
5.2
Cash and non-cash returns on the Shares
8
5.3
Subscription rights and contribution calls
9
   
6.          REPRESENTATIONS AND WARRANTIES
9
     
6.1
Representations and warranties relating to the Pledgors
9
6.2
Representations and warranties relating to the Shares
10
6.3
Representations and warranties relating to the Pledge
10
   
7.          COVENANTS OF THE PLEDGORS
11
     
7.1
Affirmative covenants
11
7.2
Negative covenants
11
   
8.          ENFORCEMENT
11
   
9.          APPLICATION OF PROCEEDS
13
   
10.        DISCLAIMER
13
   
11.        DISCHARGE OF PLEDGE
14
     
11.1
Release
14
11.2
Retention of security
14
   
12.        POWER OF ATTORNEY
14
     
12.1
Appointment
14
12.2
Ratification
14
   
13.        EVIDENCE OF DEBT
15
   
14.        WAIVER
15
   
15.        MISCELLANEOUS PROVISIONS
15
     
15.1
Notices
15
15.2
Costs and expenses
15

 
ii

--------------------------------------------------------------------------------

 
15.4
No implied waiver
15
15.5
Severability
16
15.6
Benefit of this Agreement
16
15.7
Assignment
16
15.8
Counterparts
16
15.9
Governing law
16
15.10
Jurisdiction
16
15.11
Waiver of immunity
17
   
SCHEDULE 1. DECLARATION BY THE COMPANY
19

 
iii

--------------------------------------------------------------------------------

 
THIS SHARE PLEDGE AGREEMENT is dated August 18, 2017 and is made between:


BETWEEN:



1.
Rosellini Scientific LLC, a limited liability company organized under the laws
of the State of Texas, United States of America, having its seat at 2820 Lynn
Dell Tool, Dallas, Texas 75143, Division of Corporations under number
46.0827294, acting as pledgor;



hereinafter referred to as the “Pledgor”, it being understood that upon the
exercise of the right to purchase, granted by Rosellini Scientific LLC to the
benefit of Nexeon Medsystems Europe S.à.r.l. by means of an acquisition
agreement dated 10 January 2017 (the “Right to Purchase”), Nexeon Medsystems
Europe S.à.r.l. shall be the legal and beneficial owner of 100% of the issued
share capital of the Company (as defined below) and all references in this
Agreement to Pledgor shall be deemed to be a reference to:
 
Nexeon Medsystems Europe S.à.r.l., a limited liability company organized under
the laws of the Grand Dutchy of Luxembourg, having its registered address at 33,
rue du Puits Romain, L-8070 Bertrange, registered with the Luxembourg Trade and
Companies register under number B 210009,
 


AND



2.
Leonite Capital LLC., a limited liability company organized under the laws of
the  State of Delaware, United States of America, having its seat at 1 Hillcrest
Centre Drive, Suite 232, Spring Valley, New York 10977, acting as pledgee



Hereinafter referred to as Leonite Capital or as the “Pledgee”




The Pledgor and the Pledgee are hereinafter collectively referred to as the
“Parties”.




WHEREAS
 

A.
Reference is made to a $1,120,000 Senior Secured Convertible Promissory Note
issued by Nexeon Medsystems Inc. (the “Issuer”) to Leonite Capital LLC as
lender, as documented by (i) that certain Securities Purchase Agreement, dated
on or about the date hereof between the Issuer and the Pledgee, (ii) that
certain senior secured convertible promissory note by the Issuer in favor of
Pledgee, dated on or about the date hereof, and (iii) the security agreement,
dated on or about the date hereof, among the Issuer and certain of its
affiliates and the Pledgee, (iv) certain warrants granted by the Issuer in favor
of the Pledgee, and (v) such other subscription documents as are referenced in
the foregoing documents (collectively, the “Note Subscription Documents”).

 
1

--------------------------------------------------------------------------------

 

B.
The Parties have agreed that the Pledgor will create the security rights
purported to be created hereunder in favor of the Pledgee.

 

C.
The Pledgor holds all shares in the Company (as defined below), which represent
100% of its entire issued share capital.

 

D.
It is a condition precedent under the Note Subscription Documents that the
Pledgor enters into this Agreement.





NOW, THEREFORE, THE PARTIES HAVE AGREED AS FOLLOWS:





1.
DEFINITIONS - INTERPRETATION




1.1
Definitions




a)
Capitalized terms used in this Agreement, including the preamble and the
recitals, shall have the meaning specified in the Note Subscription Documents,
except where the context requires otherwise or when defined herein.




b)
In addition the following terms shall have the following meanings for the
purpose of this Pledge Agreement:

 

 
Agreement
the present share pledge agreement (including its schedules).
       
Ancillary Rights
all rights attached to any of the Shares or the Future Shares (as the case may
be), including (without limitation) dividends or redemption proceeds or any
other values, securities, rights or property received in respect of such shares,
and all warrants, options and other rights to subscribe for, purchase or
otherwise acquire any shares in the Company.
       
Collateral Act
the Act of 15 December 2004 on financial collateral (Wet van 15 december 2004
betreffende financiële zekerheden/ Loi du 15 décembre 2004 relative aux sûretés
financières), as amended from time to time.
       
Company
 
Nexeon Medsystems Belgium SPRL, a private limited liability company (société
privée à responsabilité limitée/besloten vennootschap met beperkte
aansprakelijkheid) organized under the laws of Belgium, having its registered
office at Rue du Bois Saint-Jean, 15/1, 4102 Ougrée and registered with the
Crossroads Bank for Enterprises under number 0525.673.682.

 
2

--------------------------------------------------------------------------------

 

 
Encumbrance
any mortgage, charge, pledge, lien, security interest, attachment (saisie /
beslag) or similar restriction of any kind or other security interest securing
any obligation of any person or any other agreement, undertaking or arrangement
having a similar effect.
       
Enforcement Event
an Event of Default within the meaning of the Note Subscription Documents which
is continuing unremedied and unwaived.
       
Future Shares
any shares in the Company that the Pledgor may subscribe to or otherwise acquire
after the date hereof, together with the Ancillary Rights attached to such
shares.
       
Pledge
the right of pledge (pand/gage) on shares created or expressed to be created by
this Agreement.
       
Pledged Assets
the Shares and the Future Shares.
       
Shares
107,154 registered shares, in the share capital of the Company, representing
100% of the entire issued share capital of the Company, together with the
Ancillary Rights attached to such shares.
       
Secured Obligations
any and all obligations and liabilities, whether present or future, actual or
contingent, and whether incurred solely or jointly and whether as principal,
guarantor or in some other capacity, owed to the Pledgee (i) by the Issuer under
or in connection with the Note Subscription Documents, and (ii) by the Pledgor
under or in connection with this Agreement, such obligations and liabilities to
be increased by interests, commissions, fees and all other costs, charges and
incidental amounts related or in connection with the foregoing.






1.2
Interpretation




a)
Unless indicated to the contrary in this Agreement, a reference to:




(i)
a provision of law shall be construed to refer to that provision as amended or
re-enacted;

(ii)
a person includes its successors, transferees and assignees; and

(iii)
the plural form shall be construed to include the singular and vice versa, and
words denoting one gender shall be construed to include the other.




b)
No provision of this Agreement shall be interpreted against a Party solely
because that Party was responsible for drafting, or is relying on, that
particular provision.

 
3

--------------------------------------------------------------------------------

 

c)
English terms are used in this Agreement only to describe Belgian legal
concepts, and the meaning of these words under any foreign law shall be
disregarded.




d)
In respect of any jurisdiction other than Belgium, any Belgian legal concept
referred to in this Agreement shall be deemed to refer in that jurisdiction to
the concept that most closely approximates the Belgian legal concept.




e)
Titles and headings in this Agreement are used for convenience and reference
purposes only and in no way affect the meaning, construction or interpretation
of any provision of this Agreement.




f)
A reference to any "Pledged Asset" is a reference to that Pledged Asset in whole
or in part and includes all rights attached to that Pledged Asset, including
dependent rights and ancillary rights.




g)
A reference to "Pledge" or a "right of pledge" is, unless the context requires
otherwise, a reference to a right of pledge purported to be created under this
Agreement over each individual asset falling within the scope of the definition
of Pledged Assets.




h)
A reference to a "Pledgee" is also a reference to any successor or assignee of
the Pledgee, and a reference to the "Pledgor" is also a reference to any
successor or assignee of the Pledgor and the Pledgor as successor or assignee of
any other party.




i)
References to this Pledge, this Agreement, the Note Subscription Documents or
any other document or agreement (or to any specified provision thereof) shall be
construed as references to this Pledge, this Agreement, the Note Subscription
Documents, that document or agreement (including for the purpose of the Secured
Obligations and without prejudice to any restriction on amendments) as in force
for the time being and as, from time to time, amended, modified, restated,
novated, varied, extended or supplemented, which the Pledgor specifically agrees
and acknowledges, in relation to any relevant document, may include, without
limitation (i) any additional facilities and any increase in any amount made
available thereunder and/or any alteration and/or addition to the purposes for
which any such amount, or increased amount, may be used, (ii) any facilities
provided in substitution or in addition to the facilities originally made
available thereunder, (iii) any rescheduling of the indebtedness incurred
thereunder whether in isolation or in connection with any of the foregoing, and
(iv) any combination of any of the foregoing in accordance with the terms
thereof or, as the case may be, with the agreement of the relevant parties and
(where any consents are, by the terms of this Agreement or the relevant
document, required to be obtained as a condition to such amendment, extension or
restatement being permitted) with the requisite consents.  Similarly, references
in this Agreement to Secured Obligations will be deemed to include (y) such
Secured Obligations as they may be so varied, amended, modified, novated,
restated, extended or supplemented from time to time, and (z) any obligations
and liabilities which are assumed by any successor to the Pledgor further to any
merger, demerger, partial merger, contribution of assets or other corporate
restructuring affecting the Pledgor, any assignment, novation, delegation,
subrogation of obligations or liabilities, or otherwise.

 
4

--------------------------------------------------------------------------------

 

2.
PLEDGE




2.1
Creation of pledge




a)
As security for the due performance of the Secured Obligations, the Pledgor
hereby unconditionally and irrevocably grants to the Pledgee a first-ranking
pledge (pand/gage en premier rang/pand in eerste rang) over all Pledged Assets
it currently owns and all Pledged Assets it will acquire in the future, to the
extent legally possible, as further set out herein. The Pledgee, where
applicable in advance, hereby accepts such Pledge.




b)
The Pledge shall be governed by the Collateral Act.




c)
The Pledgor confirms that it has taken note of the content of the Note
Subscription Documents and that it is aware of the scope of the Secured
Obligations and the provisions relating to the payment thereof.




2.2
Undertaking to pledge




a)
To the extent not covered by Clause 2.1Error! Reference source not found.
(Creation of Pledge) and permitted by applicable law, as security for the due
performance of the Secured Obligations, the Pledgor undertakes to grant a first
ranking pledge (pand in eerste rang/gage de premier rang) to the Pledgee over
the Future Shares under the same terms and conditions as set out in this
Agreement.




b)
Upon the acquisition of Future Shares by the Pledgor, the Pledgor shall
forthwith (i) notify the Pledgee of the acquisition of the Future Shares, (ii)
confirm that the Future Shares are pledged to the benefit of the Pledgee under
this Agreement, and (iii) arrange for a similar notice as mentioned in Clause
3.1 (Recordation of Pledge) to be recorded on the folio of the relevant Pledgor
in the share register of the Company and provide to the Pledgee forthwith upon
such recording a copy of the relevant folio of the share register of the Company
reflecting such recording.




c)
Upon the acquisition and pledge of Future Shares in accordance with this
Agreement, any reference to Shares in this Agreement shall be deemed to include
a reference to such Future Shares.




2.3
Form



The Shares are in registered form.  The Pledgor shall not, without the Pledgee's
prior written consent, permit the conversion of the Shares into dematerialized
shares.
 
5

--------------------------------------------------------------------------------




3.
RECORDATION AND DECLARATION




3.1
Recordation of Pledge




a)
Simultaneously with the execution hereof, the Pledgor shall arrange for the
following notice to be recorded and dated on the relevant folio in the share
register of the Company and signed therein on behalf of the Pledgor and the
Pledgee:



“En vertu d’une convention de gage sur actions (parts) (Share Pledge Agreement)
en date du ___ ________ 2017 tous les parts de la Société ont été mis en gage au
bénéfice de Leonite Capital LLCen conformité avec l’article 5 de la Loi du 15
décembre 2004 relative aux sûretés financières et portant des dispositions
fiscales diverses en matière de conventions constitutives de sûreté réelle et de
prêts portant sur des instruments financiers.”


(“Pursuant to a share pledge agreement (Share Pledge Agreement) dated _____,
2017, all the shares of the Company have been pledged to the benefit of Leonite
Capital LLC in accordance with Article 5 of the Collateral Act.”)



b)
Forthwith upon (i) the recordation of the Pledge as referred to in the previous
paragraph, the Pledgor shall deliver to the Pledgee a copy of the relevant folio
of the share register of the Company reflecting such recordation, and (ii) the
exercise of the Right to Purchase, the Pledgor shall deliver to the Pledgee a
copy of the relevant folio of the share register reflecting the recordiation of
the Pledge as referred to in the previous paragraph.




c)
The Pledgor and the Pledgee hereby appoint as their special attorneys each of
(i) Pascal Faes, Marian Vanden Broeck, attorneys-at-law, and/or any other
attorney-at-law (advocaat/avocat) at law firm Antaxius, and (ii) Pieter Meeus,
Inez Vermeesch, Pieterjan Van Assche, Tom Geudens and any other attorney-at-law
(advocaat/avocat) at law firm Lydian CVBA, , each with power to act individually
and with power of substitution, for the purposes of recording the Pledge
(including a pledge over any Future Shares) in the share register of the
Company.




3.2
Declaration by the Company



The Pledgor shall procure (porte-fort/sterkmaking) that the Company shall
immediately upon the execution hereof provide the Pledgee with the declaration
in the form of Schedule 1 (Declaration by the Company) signed by the Company.
 
6

--------------------------------------------------------------------------------




4.
SCOPE OF THE PLEDGE




4.1
Continuing security




a)
The Pledge shall constitute continuing security for the due performance of the
Secured Obligations and shall remain in full force and effect until released in
accordance with the provisions of Clause 11 (Discharge of Pledge) below.




b)
Without prejudice to Clause 11 (Discharge of Pledge), the Pledge shall not be
discharged by virtue of the fact that the Pledgor does not currently owe the
Pledgee any Secured Obligations. Nor shall the Pledge be discharged by any
intermediate payment, satisfaction of any part of the Secured Obligations or any
settlement of accounts.




c)
The Pledge shall not be discharged by the entry of any Secured Obligations into
any current account (compte courant /rekening-courant), in which case the Pledge
shall secure any provisional or final balance of such account up to the amount
of Secured Obligations contained therein.




d)
The Pledgee may at any time, without discharging or in any way affecting the
Pledge (i) grant the Pledgor additional time or any indulgence, (ii) agree to
any moratorium of payments in respect of the Secured Obligations, (iii) amend
the terms and conditions of the Secured Obligations in accordance with their
terms, (iv) abstain from taking, perfecting or discharging any other security,
and (v) abstain from exercising any right or recourse or from proving or
claiming any debt and waive any right or recourse.




4.2
Rights additional




a)
All rights of the Pledgee under this Agreement are in addition to and without
prejudice to any other rights vested in the Pledgee. The Pledge may be enforced
by the Pledgee without prior recourse to any other security interest or remedy
and is in addition to and shall not prejudice or otherwise affect any such
security interest or remedy.




b)
The Pledgor waives any right it may have to first require the Pledgee to take
action against or seek payment from any other party or enforce any other
Encumbrance granted by such Pledgor or any other person before seeking to
enforce the Pledge.




4.3
Preservation of security



In accordance with article 1278 of the Civil Code and without prejudice to the
scope of the Secured Obligations, the Pledgor and the Pledgee agree that in the
event of novation of all or any parts of the Secured Obligations or any party to
this Agreement, the Note Subscription Documents or any other document or
agreement pertaining thereto, the Pledge will be maintained automatically,
without any further formality or consent, and will continue in full force and
effect.
 
7

--------------------------------------------------------------------------------




5.
ANCILLARY RIGHTS ATTACHED TO THE SHARES




5.1
Voting rights




a)
As long as no Enforcement Event has occurred which is continuing, the Pledgor
shall retain and exercise its voting rights in respect of the Shares to the
extent that the Pledgor in exercising those rights does not: (i) cause an
Enforcement Event to occur, or (ii) materially prejudice the validity or
enforceability of the Pledge.




b)
The Pledgor shall not without the prior written consent of the Pledgee vote in
favor of:

(i)
the issuance, cancellation or transfer of any shares in the Company's capital by
the Company or any reduction of any reserve of the Company;

(ii)
a resolution to transfer the authority of the general meeting to issue shares in
the Company's capital or to grant rights to subscribe for shares in the
Company's capital to any other corporate body;

(iii)
a resolution to amend the articles of association of the Company;

(iv)
a resolution to dissolve the Company or relating to the liquidation of the
Company's business or disposal of all or a material part of the Company's
assets;

(v)
a resolution which would adversely affect the validity and enforceability of the
rights of Pledge;

(vi)
a resolution for any merger (fusie) or demerger (splitsing) in which the Company
is involved; or

(vii)
a resolution for the granting of any security interest in, or encumbrance upon
the Shares or any Future Shares.




c)
Without limiting the Pledgee's rights under Clause 8 (Enforcement), if an
Enforcement Event has occurred and is continuing, the Pledgor (i) shall cast the
votes attaching to the Shares in accordance with the Pledgee's instructions,
which instructions the Pledgor shall timeously seek, and (ii) shall not, unless
with the Pledgee’s prior consent, waive the right (whether statutory or in
accordance with the Company's articles of association) to any notice period in
respect of the convening of shareholders' meetings of the Company.




5.2
Cash and non-cash returns on the Shares




a)
As long as no Enforcement Event has occurred and is continuing, all dividends or
any other cash return on the Shares (whether in the form of repayment of
capital, or otherwise) shall be paid to the Pledgor.




b)
After the occurrence and continuance of an Enforcement Event, any dividend or
any other cash return on the Shares (whether in the form of repayment of
capital, or otherwise) shall be paid exclusively to the Pledgee, which shall
apply the same towards the Secured Obligations.  If no Secured Obligations are
due and payable, the Pledgee shall hold the amount in pledge as collateral for
the Secured Obligations on an account bearing interest at a market rate
applicable at such time for similar deposits. If the Pledgor nevertheless
receives any dividends or any other cash return on the Shares, such Pledgor
shall hold such dividend or other cash return on behalf of the Pledgee and shall
transfer it immediately to the Pledgee.

 
8

--------------------------------------------------------------------------------

 

c)
Any return on the Shares other than a cash return, irrespective of whether in
the form of dividend shares, bonus shares, shares allocated on the occasion of a
partial scission or otherwise, shall be delivered (to hold the same in pledge in
accordance with the terms of this Agreement) exclusively to the Pledgee, or
shall as the case may be give rise to the recording in the Company's share
register of a notice as provided in Clause 3.1 (Recordation of Pledge) in the
name of the Pledgee and shall be part of the Pledged Assets.




d)
The Pledge shall not in any way be affected by any stamping, regrouping,
splitting or renewal of the Shares, or by any similar operation, and the
securities resulting from any such operation shall be part of the Pledged Assets
and subject to this Agreement and the Pledge created hereunder.




5.3
Subscription rights and contribution calls




a)
Unless expressly agreed otherwise by the Pledgee, the Pledgor shall exercise all
subscription rights to which its Shares may be entitled.  The shares resulting
from the exercise of any such right shall be held in pledge by the Pledgee as
collateral for the Secured Obligations, shall be part of the Shares for the
purposes of this Agreement, and shall be delivered to the Pledgee or shall as
the case may be give rise to the recording in the Company's share register of a
notice as provided in Clause 3.1 (Recordation of pledge) in the name of the
Pledgee.




b)
The Pledgor shall forthwith pay up any contribution duly called in respect of
the Shares.






6.
REPRESENTATIONS AND WARRANTIES



The Pledgor makes the following representations and warranties to the Pledgee
and represents to the Pledgee that these representations and warranties are and
shall remain true, correct and not misleading at all times, each time with
reference to the facts and circumstances then existing, until full release of
the Pledge in accordance with the provisions of Clause 11 (Discharge of the
Pledge) below.



6.1
Representations and warranties relating to the Pledgor




a)
The Pledgor has satisfied itself that it is in its own interest to grant this
Pledge for the due performance of the Secured Obligations.




b)
The assets of the Pledgor are not subject to any Encumbrance; nor has any
authority been granted or commitment made to create the same (other than as set
forth or permitted under the Note Subscription Documents).

 
9

--------------------------------------------------------------------------------

 

6.2
Representations and warranties relating to the Shares




a)
The Pledgor has full right and title to its Shares and it has full power to
dispose of and encumber those Shares.  Except as permitted under the Note
Subscription Documents, there is no Encumbrance on any Pledged Assets other than
the Pledge, nor has any authority been granted or commitment made to create the
same.




b)
The share capital of the Company is represented entirely by the Shares and
except for the Shares no other shares of the capital stock of the Company are
outstanding and no options, warrants, securities or other rights for the
purchase of share capital of the Company or for conversion or exchange into the
share capital of the Company are outstanding. The Shares are validly issued.
There are no profit shares or other shares which do not represent the capital of
the Company in existence, nor any warrant, convertible bond or other right
whatsoever to acquire shares in the Company.




c)
The Shares represent 100% of the issued share capital of the Company.  There is
no cause for suspension of the voting rights attached to the Shares and there
are no restrictions on the exercise of the voting rights attached thereto.




d)
The Shares are capable of being pledged hereunder without the consent of the
Company or any third party.




e)
The Shares have not been acquired by the Pledgor, or by any earlier owner, as
part of an acquisition of a business or of another set of assets falling under
Article 442bis of the Income Tax Code 1992, Article 93undecies.B of the VAT Code
or Article 16ter of the Royal Decree No. 38 of 27 July 1967 on the social status
of self-employed persons.




f)
The Company has not declared any dividends in respect of the Shares that are
still unpaid on the date hereof.




g)
No share certificates have been or will be issued in respect of the Shares.




6.3
Representations and warranties relating to the Pledge




a)
This Agreement creates a valid and first ranking pledge on the Pledged Assets.




b)
No filing, authorization, consent or approval other than as provided in Clause 3
(Recordation) is required to render the Pledge enforceable.




c)
The signor of this Agreement on behalf of Leonite Capital LLC is duly authorized
to enter in to this Agreement on behalf of the Pledgee.




d)
There is no fact known to the Pledgor which materially adversely affects, or
which is reasonably likely in the future to materially adversely affect, the
Pledge.

 
10

--------------------------------------------------------------------------------

 

7.
COVENANTS OF THE PLEDGOR




7.1
Affirmative covenants




a)
The Pledgor shall ensure that no executory seizure (saisie exécutoire /
uitvoerend beslag) is made on any of the Pledged Assets and that any
conservatory seizure (saisie conservatoire /  bewarend beslag) thereon is lifted
within 60 Business Days of the date on which it was first made.




b)
The Pledgor shall notify the Pledgee of the occurrence of (i) any seizure or
attachment on any of the Pledged Assets, or (ii) any event or circumstance which
could adversely affect  the Pledge or the value of the Pledged Assets.




c)
At the Pledgee's first reasonable request, the Pledgor shall supply such
information and copies of all documents relating to the Pledged Assets as the
Pledgee may require.




7.2
Negative covenants



The Pledgor shall not, without the prior written consent of the Pledgee:



a)
create or permit any Encumbrance on any of the Pledged Assets or any part
thereof (irrespective of whether said Encumbrance has priority over the Pledge),
other than the Pledge and as permitted under the Note Subscription Documents;




b)
(agree to) sell, lend, transfer or otherwise dispose of any of the Pledged
Assets;




c)
permit the conversion of the Shares into dematerialized shares;




d)
permit or perform any act liable to adversely affect the Pledge; or




e)
do anything or permit anything to be done which jeopardizes or could reasonably
likely jeopardize the Pledge or the rights of the Pledgee under this Agreement.






8.
ENFORCEMENT




a)
Upon the occurrence of an Enforcement Event which is continuing, the Pledgee
shall be entitled:




(i)
to enforce the Pledge in accordance with the laws and regulations applicable at
such time of enforcement, and in particular:




A.
sell the Pledged Assets or any part thereof even without prior written notice or
judgement in accordance with Article 8, §1 of the Collateral Act; or

 
11

--------------------------------------------------------------------------------

 

B.
appropriate the Pledged Assets or any part thereof in accordance with Article 8,
§ 2 of the Collateral Act and the following provisions:




i.
The Pledgee shall notify the Pledgor and the Company of its intention to
appropriate the Shares, and the transfer of the Shares resulting from the
appropriation shall take effect on the date of such notice.  The Pledgor shall
procure that, in such event, the transfer is recorded in the share register of
the Company on the day on which the Pledgee notifies the Pledgor that it
appropriates the Shares, and the Pledgor hereby grants a power of attorney to
the Pledgee to record in the share register of the Company the transfer of
ownership of the Shares or any part thereof to the Pledgee, as appropriated by
the Pledgee in accordance with the provisions of Article 8§2 of the Collateral
Act.




ii.
For the purposes of this Clause 8.a) B, the value of the Shares or any part
thereof shall be the value as determined by an independent expert who must be a
member of the Institut des Réviseurs d'Entreprises/Instituut der
Bedrijfsrevisoren and a partner in an independent firm of accountants of good
international repute and who has not acted for any of the Parties in any
material capacity for a period of at least two years before the date of his
appointment as expert (the "Expert"). Such Expert shall be appointed by the
Parties or, if the Parties fail to agree on the identity of such Expert with
five (5) Business Days after the request to appoint such Expert is made by the
Pledgee, the Pledgee shall propose to the Pledgor at least three Experts,
members of at least two different firms.  The Pledgor shall within five (5)
Business Days of the proposal notify the Pledgee (i) that it accepts the
proposal, or (ii) that it rejects some, but not all, of the proposed Experts. 
The Pledgee shall then select the Expert among those who have not been validly
rejected, and inform the Pledgor of the appointment made.




iii.
The Expert shall value the Shares in going concern as at the date of the notice
under Clause 8 a) (i) B.i (unless the Expert reasonably determines that given
the circumstances at the time of the valuation, that assumption is no longer
appropriate) based on a multi-criteria approach consistent with best practices
for business calculations (including discounted cash flow method, publicly
traded comparables, asset valuation, EBIT or EBITDA multiples). The Pledgor
shall procure that all necessary documents and data are promptly made available
by the Company to the Expert. If the Company fails to make any documents or data
promptly available to the Expert, the Expert may value the Shares on the basis
of information publicly available or otherwise available to the Pledgee as at
the date on which the Pledgee appropriates the Shares.

 
12

--------------------------------------------------------------------------------

 

iv.
The valuation of the Shares determined by the Expert shall be final and binding
on the Parties except in case of manifest error.




v.
Notwithstanding the foregoing, the Pledgor may at all times refrain from
appropriating the Pledged Assets and proceed with the option set out under
Clause 8 a)(i)A, above.




(ii)
to exercise all or any of its rights and remedies and may act generally in
relation to the Pledged Assets in such manner as it shall reasonably determine,



but always in accordance with the terms of this Agreement, the terms of the Note
Subscription Documents and applicable law.



b)
Unless otherwise provided for under any mandatory law, the exercise by the
Pledgee of the rights set out in this Clause 8 (Enforcement) shall not be
subject to any prior notice to, nor any authorizations from, the courts.




c)
The Pledgee shall not have any responsibility in connection with enforcement
measures contemplated hereunder, except for its gross negligence or wilful
misconduct.






9.
APPLICATION OF PROCEEDS




a)
All monies received under this Agreement by the Pledgee shall be applied towards
performance of the Secured Obligations, subject to mandatory provisions of
Belgian law.




b)
The Pledgor explicitly waives the benefit of articles 1253 and 1256 of the
Belgian Civil Code.






10.
DISCLAIMER




a)
The Pledgee (including any attorney, agent or other person appointed by the
Pledgee) shall not be liable for any costs, losses, claims, duties or expenses
in connection with the exercise or non-exercise of any of its rights and powers
under this Agreement, except for its gross negligence or willful misconduct.




b)
The Pledgor shall fully indemnify the Pledgee, its officers, directors and
employees at first request, in respect of all reasonable costs, claims and
losses incurred by the Pledgee (including any attorney, agent or other person
appointed by the Pledgee) in connection with the exercise or non-exercise of any
of its rights and powers under this Agreement, except for the gross negligence
or willful misconduct of the Pledgee.

 
13

--------------------------------------------------------------------------------

 

11.
DISCHARGE OF PLEDGE




11.1
Release






a)
Subject to Clause 11.2 (Retention of security), as soon as all Secured
Obligations have been irrevocably and fully discharged and all facilities liable
to give rise to Secured Obligations terminated and there is no possibility of
any further Secured Obligations coming into existence, the Pledgee shall at the
request and cost of the Pledgor and without undue delay release the Pledge.




11.2
Retention of security



Any release of the Pledge shall be null and void and without effect if any
payment received by the Pledgee and applied towards satisfaction of all or part
of the Secured Obligations (i) is avoided or declared invalid against creditors
of the maker of such payment, or (ii) becomes repayable by the Pledgee or (iii)
proves not to have been effectively received by the Pledgee and the Pledgee
shall be entitled upon notice to the Pledgor to enforce the Pledge as if such
discharge had not occurred.





12.
POWER OF ATTORNEY




12.1
Appointment



The Pledgor hereby irrevocably appoints the Pledgee, as its agent (with power of
substitution) to act in its name and on its behalf for the purposes of:



a)
doing anything the Pledgor is obliged to do but has failed to do under this
Agreement, following a period of five (5) Business Days after notification of
the omission or negligence; and




b)
upon the occurrence and during the continuance of an Enforcement Event,
exercising any rights conferred on the Pledgor in relation to the Pledged Assets
under this Agreement, the Note Subscription Documents or any applicable law.




12.2
Ratification



The Pledgor agrees to ratify and confirm any actions taken by the Pledgee as its
agent in the exercise or purported exercise of the power of attorney granted
pursuant to Clause 12.1 (Appointment).
 
14

--------------------------------------------------------------------------------

 

13.
EVIDENCE OF DEBT



A certificate signed by the Pledgee setting forth any amounts due by the Pledgor
in respect of the Secured Obligations shall, in the absence of manifest error
and until evidence to the contrary is produced, constitute evidence of the
existence and amount of the Secured Obligations.





14.
WAIVER



In general, and to the extent applicable, the Pledgor waives the benefit of
article 1285 of the Belgian Civil Code.





15.
MISCELLANEOUS PROVISIONS




15.1
Notices



All notices or other communications under or in connection with this Agreement
shall be made in accordance with the Note Subscription Documents.



15.2
Costs and expenses



The Pledgee may charge all costs, losses, claims and expenses of whatever nature
(including legal fees in accordance with the fee arrangements made between the
Issuer and the Pledgee) incurred by it in connection with this Agreement. The
Pledgor’s obligation of reimbursement shall form part of the Secured
Obligations.



15.3
Delegation of authority



The Pledgee shall be entitled, at any time and as often as may be expedient, to
delegate any or all of the power vested in it by this Agreement in such a
manner, upon such terms and to such person(s) as the Pledgee sees fit.



15.4
No implied waiver



Nothing shall be construed as a waiver of the rights or powers of the Parties
under this Agreement unless a document to this effect has been signed by the
relevant Party or notice to that effect has been given. No failure or delay by
any Party to exercise any right, power or remedy under this Agreement shall
operate as a waiver of the same.
 
15

--------------------------------------------------------------------------------

 

15.5
Severability




a)
Each provision of this Agreement is several and distinct from the others. If at
any time one or more provisions of this Agreement is or becomes invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not be affected or impaired in any way.




b)
In the event of any such illegality, invalidity or unenforceability, the Parties
shall negotiate in good faith with a view to agreeing on a legal, valid and
enforceable replacement provision which, to the extent practicable, is in
accordance with the intent and purposes of this Agreement and in its economic
effect comes as close as possible to the illegal, invalid or unenforceable
provision.




15.6
Benefit of this Agreement



This Agreement shall be binding on, and inure to the benefit of, the Parties and
their respective successors, transferees and assignees.



15.7
Assignment




a)
The Pledgor may not assign or transfer their rights and obligations under this
Agreement, in whole or in part, without the prior written consent of the
Pledgee.




b)
The Pledgee may assign or transfer its rights and obligations under this
Agreement, in whole or in part.




15.8
Counterparts



This Agreement may be executed in any number of counterparts and by the
different parties on separate counterparts, each of which when signed shall be
an original, but all counterparts shall together constitute one and the same
original of this Agreement.



15.9
Governing law



This Agreement shall be governed by and construed in accordance with Belgian
law.



15.10
Jurisdiction




a)
All disputes arising out of or in connection with this Agreement which the
Parties are unable to settle amicably shall be submitted to the jurisdiction of
the relevant Brussels courts (French division).




b)
Submission to the jurisdiction of the Brussels courts (French division), as
referred to under paragraph a) above, shall not limit the Pledgee's right to
initiate proceedings before any other court that may otherwise have
jurisdiction.

 
16

--------------------------------------------------------------------------------

 

15.11
Waiver of immunity



The Pledgor irrevocably and unconditionally:



a)
agrees not to claim immunity from proceedings brought by the Pledgee against it
in relation to this Agreement and to ensure that no such claim is made on its
behalf; and




b)
waives all rights of immunity in respect of it or its assets.



(signature page follows on next page)
 
17

--------------------------------------------------------------------------------

 
Executed on August 18, 2017 in three (3) originals, each Party acknowledging
receipt of one original.


This Agreement was executed outside Belgium.




Rosellini Scientific LLC as Pledgor
 



By: /s/ Will Rosellini               Name: Will Rosellini     Title:  CEO    



 
Nexeon Medsystems Europe S.à.r.l. as Pledgor
 
 

By: /s/ Will Rosellini               Name: Will Rosellini     Title:  CEO    



 


Leonite Capital LLC as Pledgee
 
 

By: /s/ Avrohom Geller               Name: Avrohom Geller     Title:  CIO    

 
18

--------------------------------------------------------------------------------

 
SCHEDULE 1.
DECLARATION BY THE COMPANY




TO:          Leonite Capital LLC
1 Hillcrest Centre Drive, Suite 232
Spring Valley, New York 10977




Dear Sir/Madam,


Re : Share Pledge Agreement dated August 18, 2017


We refer to the share pledge agreement dated on or about the date of this
declaration (the “Pledge Agreement”), between Rosellini Scientific LLC as
pledgor and Leonite Capital LLC  as pledgee, in respect of 107,154  shares (the
“Shares”) representing the entire issued share capital of Nexeon Medsystems
Belgium SPRL, a private limited liability company (société privée à
responsabilité limitée/besloten vennootschap met beperkte aansprakelijkheid)
organized under the laws of Belgium, having its registered office at Rue du Bois
Saint-Jean, 15/1, 4102 Ougrée and registered with the Crossroads Bank for
Enterprises under number 0525.673.682 (the “Company”).
 


We hereby declare, confirm and acknowledge as follows:



1.
Rosellini Scientific LLC is recorded in the share register of the Company as the
holder of 100% of the Shares;




2.
we have not received notice of and there has been no transfer of the Shares by
the Pledgor;




3.
we have not received notice of and are not aware of any pledge, attachment or
other encumbrance on the Shares other than the Pledge created under the Pledge
Agreement;




4.
we have full knowledge of the terms and conditions of the above-referenced
Pledge Agreement.



Signed on ____ ___________ 2017


For Nexeon Medsystems Belgium SPRL:


Name:
Title:
 
 
19

--------------------------------------------------------------------------------